Name: Commission Implementing Regulation (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  plant product;  international trade;  Europe
 Date Published: nan

 19.11.2015 EN Official Journal of the European Union L 302/81 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2081 of 18 November 2015 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187(a) and (c) thereof, Whereas: (1) By Council Decision No 2014/668/EU (2), the Council authorised the signature, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and its Member States, on the one hand, and Ukraine, on the other. Title IV of the Agreement provides, in particular, for the reduction or removal of customs duties on goods from Ukraine in accordance with Annex I-A to the Agreement. Annex I-A to the Agreement provides, in particular, for the opening of tariff quotas for imports of certain cereals into the EU. Title IV of and Annex I-A to the Agreement shall apply provisionally from 1 January 2016. (2) Consequently, tariff quotas for imports of cereals should be opened as from 2016. In addition, the Commission should administer some of these tariff quotas according to the method referred to in Article 184(2)(b) of Regulation (EU) No 1308/2013. (3) To ensure that imports of cereals originating in Ukraine within these tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. Therefore Commission Regulations (EC) No 1301/2006 (3), (EC) No 1342/2003 (4) and (EC) No 376/2008 (5) should apply, without prejudice to any derogations provided for by this Regulation. (4) To ensure the proper management of these quotas, deadlines for the submission of import licence applications should be laid down and the information to be included in applications and licences should be specified. (5) In the interests of efficient administration, when notifying the Commission, Member States should use the information systems provided for in Commission Regulation (EC) No 792/2009 (6). (6) Commission Implementing Regulation (EU) No 1006/2011 (7) replaced the CN codes of the cereals referred to in Annex I to Council Regulation (EEC) No 2658/87 (8) with new codes that differ from the codes referred to in the Association Agreement. The Annex to this Regulation should therefore refer to the new CN codes. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Opening and providing for the administration of the tariff quotas 1. Import tariff quotas for certain products originating in Ukraine and listed in the Annex to this Regulation shall be open annually from 1 January to 31 December starting in 2016. 2. The rate of import duty within the tariff quotas referred to in paragraph 1 is set at EUR 0 per tonne. 3. The tariff quotas referred to in paragraph 1 shall be managed according to the method referred to in Article 184(2)(b) of Regulation (EU) No 1308/2013. 4. Regulations (EC) No 376/2008, (EC) No 1301/2006 and (EC) No 1342/2003 shall apply, save as otherwise provided for in this Regulation. Article 2 Rules for issuing import licences 1. Notwithstanding Article 6(1) of Regulation (EC) No 1301/2006, applicants may not submit more than one licence application per serial number and per week. Where applicants submit more than one application, none of those applications shall be admissible and the securities lodged when the applications were submitted shall be forfeited to the Member State concerned. Import licence applications shall be submitted to the competent authorities of the Member States each week no later than Friday at 13.00 (Brussels time). Each import licence application shall refer to a single order number. The application may concern several products. The description of the products and their CN code shall be referred to in Sections 15 and 16 respectively of the licence application and of the licence. 2. Each import licence application and each import licence shall indicate a quantity in kilograms (whole numbers) for each CN code. The total of the quantities indicated may not exceed the total quantity of the quota in question. 3. Import licences shall be issued on the fourth working day following the deadline provided for in Article 4(1) for the notification of the import licence applications. 4. Section 8 of the import licence application and of the import licence shall contain the name Ukraine and the Yes box shall be marked with a cross. The licences are valid solely for products originating in Ukraine. Article 3 Validity of import licences Import licences shall be valid from the period running from the actual day of issue, in accordance with Article 22(2) of Regulation (EC) No 376/2008, until the end of the second month following the month of that day. Article 4 Notifications 1. No later than 18.00 (Brussels time) on the Monday following the week in which the import licence application was submitted, Member States shall send to the Commission a notification showing, by order number, each application with a reference to the origin of the product and the quantity applied for by CN code, including nil notifications. The notification shall be made in accordance with Regulation (EC) No 792/2009. 2. Member States shall communicate to the Commission, by electronic means, on the day of issue of the import licences, the information on the licences issued as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with the total quantities by CN code for which import licences have been issued. Article 5 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, on the one hand, and Ukraine, on the other, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (4) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (OJ L 189, 29.7.2003, p. 12). (5) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3). (6) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents required for the implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (7) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 28.10.2011, p. 1). (8) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the product description shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by virtue of the CN codes. When the CN code is preceded by ex, the application of the preferential arrangements is determined on the basis of the CN code and the description of the product. Order No CN code Description Period Quantity in tonnes 09.4306 1001 99 (00) Spelt, common wheat and meslin, other than seed Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following years 950 000 960 000 970 000 980 000 990 000 1 000 000 1101 00 (15-90) Common wheat flour and spelt flour, meslin flour 1102 90 (90) Cereal flour other than wheat, meslin, rye, maize, barley, oat, rice 1103 11 (90) Groats and meal of common wheat and spelt 1103 20 (60) Wheat pellets 09.4307 1003 90 (00) Barley, other than seed Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following years 250 000 270 000 290 000 310 000 330 000 350 000 1102 90 (10) Barley flour ex 1103 20 (25) Barley pellets 09.4308 1005 90 (00) Maize other than seed Year 2016 Year 2017 Year 2018 Year 2019 Year 2020 Year 2021 and following years 400 000 450 000 500 000 550 000 600 000 650 000 1102 20 (10-90) Maize flour 1103 13 (10-90) Groats and meal of maize 1103 20 (40) Maize pellets 1104 23 (40-98) Worked grains of maize